Per Curiam. Appellant Delarett Carter has filed a motion for rule on the clerk. The motion reflects that the judgment and commitment order was filed on February 25, 2002, and that the notice of appeal was timely filed on March 4, 2002. On May 30, 2002, counsel filed a motion for an extension of time to prepare the record for appeal. An order granting the extension was entered on June 4, 2002, ninety-one days after the notice of appeal was filed. The transcript was tendered in this court on August 29, 2002. Pursuant to Ark. R. App. P. — Civ. 5(a), the record on appeal must be filed with this court’s clerk within ninety days from the filing of the first notice of appeal. The time for filing the record may be extended, provided that an order of extension is issued within the original ninety-day period. See Ark. R. App. P. — Civ. 5(b). An order of extension was entered in this case, but it was not timely under Rule 5(b), as it was entered one day late.  Appellant’s attorney, Maxie G. Kiser, Managing Public Defender for the Eleventh Judicial District, West, admits responsibility for the order granting the extension being tardily entered, resulting in the late tendering of the record on appeal. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Dwills v. State, 347 Ark. 294, 62 S.W.3d 359 (2001) (per curiam); Jones v. State, 338 Ark. 29, 992 S.W.2d 85 (1999) (per curiam); Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam). The motion for rule on the clerk is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).